DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Homma et al. in view of Kawaai.
Homma et al. (US Pub. No. 2013/0120713 A1) discloses:
Regarding claim 1, an image display apparatus (i.e. projection apparatus; Figure 1, element 1), comprising: a polarizer (i.e. half waveplate performs polarization conversion [page 7, paragraph 0137, line 3]; Figure 13, element 12) that transmits linearly polarized light (Figure 13, element g2p) having a predetermined polarization direction (i.e. P-polarized light); a polarization conversion element (Figure 13, element 31) that converts a polarization state of the linearly polarized light (Figure 13, element g2p) transmitted through the polarizer (Figure 13, element 12) and emits the light as light in a non-polarized state (i.e. non-polarized light illustrated in Figure 13).
Regarding claim 2, a light modulation element (Figure 5, elements 125B, 125G and 125R) that modulates incident light and emits image light (page 4, paragraph 0089, lines 1-4); and a projection section (Figure 5, element 127) that projects the image light, wherein the polarizer (Figure 5, elements 129B, 129G and 129R) is arranged on an optical path of the image light emitted from the light modulation element (Figure 5, elements 125B, 125G and 125R); and the ¼ wave plate (Figure 13, element 13) is arranged between the polarization conversion element and the projection section (i.e. the quarter waveplate may be provided between the light-emission side of the projection lens and the light-incident side of the polarization conversion element; page 9, paragraph 0183, lines 2-5).
Regarding claim 3, the polarization conversion element (Figure 13, element 31) has an optical axis (clearly illustrated in Figure 13), and a direction of an optical axis of the ¼ wave plate (Figure 13, element 13) corresponds to a direction of the optical axis of the polarization conversion element (Figure 13, element 31).
Regarding claim 4, an angle difference between the direction of the optical axis of the ¼ wave plate (Figure 13, element 13) and the direction of the optical axis of the polarization conversion element (Figure 13, element 31) is substantially 45 degrees (page 6, paragraph 0138, lines 1-4).
Regarding claim 5, the polarizer (Figure 13, element 13) has a transmission axis (i.e. transmission axis of the polarized light emitted by element 13 in Figure 13) and a direction of the transmission axis of the polarizer (Figure 13, element 13) corresponds to the direction of the optical axis of the polarization conversion element (Figure 13, element 31).
Regarding claim 6, an angle difference (i.e. angle against the slow axis) between the direction of the transmission axis of the polarizer (Figure 13, element 13) and the direction of the optical axis of the polarization conversion element (Figure 13, element 31) is substantially 45 degrees (page 5, paragraph 0115, lines 1-3).
Regarding claim 7, the polarization conversion element (Figure 13, element 31) is formed of a uniaxial crystal material or a uniaxial organic material (page 6, paragraph 0128, lines 4-7).
Regarding claim 8, the polarizer (Figure 13, element 13) is a polarizing plate (i.e. quarter waveplate; page 6, paragraph 0136, lines 2-3).
Regarding claim 9, an image display apparatus (i.e. projection apparatus; Figure 1, element 1), comprising: a polarizer (i.e. half waveplate performs polarization conversion [page 7, paragraph 0137, line 3]; Figure 13, element 12) that transmits linearly polarized light (Figure 13, element g2p) having a predetermined polarization direction (i.e. P-polarized light); a polarization conversion element (Figure 13, element 31) that converts a polarization state of the linearly polarized light (Figure 13, element g2p) transmitted through the polarizer (Figure 13, element 12) and emits the light as light in a non-polarized state (clearly illustrated in Figure 13); and a projection optical system (Figure 13, element 1-2) that projects received light onto an object (the light is directed onto a screen; page 7, paragraph 0143, lines 13-14).
Regarding claim 10, a light modulation element (Figure 5, elements 125B, 125G and 125R) that modulates incident light and emits image light (page 4, paragraph 0089, lines 1-4); wherein the polarizer (Figure 5, elements 129B, 129G and 129R) is arranged on an optical path of the image light emitted from the light modulation element (Figure 5, elements 125B, 125G and 125R).
Homma et al. teaches the salient features of the present invention, except (regarding claims 1 and 9) a ¼ wave plate arranged on an optical path of the light in the non-polarized state emitted from the polarization conversion element, and receiving the light in the non-polarized state emitted from the polarization conversion element.
Kawaai (US Pub. No. 2006/0244920 A1) discloses a ¼ wave plate (Figure 1, element 20) arranged on an optical path of the light in the non-polarized state (i.e. not varying the orientation of the incident light; page 3, paragraph 0022, lines 1-3) emitted from the polarization conversion element (Figure 1, elements 16B, 16G and 16R), and receiving the light in the non-polarized state (i.e. not varying the orientation of the incident light; page 3, paragraph 0022, lines 1-3) emitted from the polarization conversion element (Figure 1, elements 16B, 16G and 16R).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a ¼ wave plate arranged on an optical path of the light in the non-polarized state emitted from the polarization conversion element, and receiving the light in the non-polarized state emitted from the polarization conversion element as shown by Kawaai in combination with Homma et al.’s invention for the purpose of preventing the noise light reflected inside the projection optical system from reentering the LCD elements (Kawaai, page 3, paragraph 0023, lines 3-5).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Homma et al. in view of Kawaai as applied to claims 1-10 above, and further in view of Homma.
Homma et al. (US Pub. No. 2013/0120713 A1, hereinafter Homma ‘713) discloses a projection optical system (Figure 13, element 1-2) that projects received light onto an object (the light is directed onto a screen; page 7, paragraph 0143, lines 13-14).  However, Homma ‘713 in combination with Kawaai (US Pub. No. 2006/0244920 A1) teaches the salient features of the present invention as explained above except a projection optical system that is arranged on the optical path of the light emitted from the polarization conversion element and is located after the ¼ wave plate on the optical path.
Homma (US Pub. No. 2014/0063466 A1; hereinafter Homma ‘466) discloses a projection optical system (Figure 14, element 30) that is arranged on the optical path of the light emitted from the polarization conversion element (Figure 14, element 20) and is located after the ¼ wave plate (Figure 14, element 13) on the optical path (clearly illustrated in Figure 14).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a projection optical system that is arranged on the optical path of the light emitted from the polarization conversion element and is located after the ¼ wave plate on the optical path as shown by Homma ‘466 in combination with Homma ‘713 and Kawaai’s invention for the purpose of having a projection light in the non-polarized state that is uniform in all directions when its emitted onto the screen (Homma ‘466, page 9, paragraph 0140, lines 6-7).

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot in view of new grounds of rejection.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamaguchi (US Pub. No. 2012/0162609 A1) discloses an image display apparatus including an image display element configured to modulate incident light from a light source, a polarization splitting element that has characteristics of transmitting first polarized light and reflecting second polarized light different from the first polarized light and that is configured to synthesize image light from the image display element to be introduced into a projection optical system, and a phase difference plate that is disposed at a side of the projection optical system relative to the polarization splitting element. The phase difference plate has an optic axis in a direction different from a surface normal direction and an in-plane direction of the phase difference plate.
Ushigome et al. (US Pub. No. 2010/0053559 A1) teaches an image projection apparatus including light sources emitting at least two colored lights whose wavelengths are different from each other, a polarization conversion element controlling a polarization direction of the colored light, at least two light modulation elements modulating incident light, a light guide optical system guiding the at least two colored lights from the polarization conversion element to the at least two light modulation elements in accordance with the polarization direction, and a projection optical system. One of the at least two colored light and the other are emitted as lights whose polarization directions are different from each other from the polarization conversion element. A drive unit turns on the light sources so that the one of the colored lights and at least one of the other enter the at least two light modulation elements at the same time.
Takahashi (CN 204331253 U) shows a projection-type display device having a G-used liquid crystal display panel that outputs green image light having a center frequency band in a green wavelength and being converted to a first polarization state; a B-used liquid crystal display panel that outputs blue image light having a center frequency band in a blue wavelength in a second polarization state orthogonal to the first polarized light state; an R-used liquid crystal display panel that outputs red image light having a center frequency band in a red wavelength in the second polarization state; a cross color-splitting prism which carries out synthesis on the output lights emitted from the G-used, B-used and R-used liquid crystal display panels and outputs the combined light; and a crystal body to which the green image light in the first polarization state and the blue image light and red image light in the second polarization state are incident and which gives phase differences corresponding to the wavelengths thereof and outputs the same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



08/09/2022